Unpublished opinions are not binding precedent in this circuit. PER CURIAM; Todarian Dondrell Martin appeals from his conviction and 84-month sentence imposed pursuant to his guilty plea to brandishing a firearm during and in relation to a crime of violence, namely, carjacking. 18 U.S.C. § 924(c)(l)(A)(ii) (2012). Martin’s counsel submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), concluding that there are no meritorious grounds for appeal, but questioning whether Martin’s sentence is greater than necessary to accomplish the sentencing goals enumerated in 18 U.S.C. § 3553(a) (2012). Martin has filed a pro se supplemental brief challenging his conviction. After a thorough review of the record, we affirm. We review Martin’s sentence for reasonableness, applying- “a deferential abuse-of-discretion standard.” United States v. McDonald, 850 F.3d 640, 643 (4th Cir. 2017) (internal quotation marks omitted). This review entails appellate consideration of both the procedural and substantive reasonableness of the sentence. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). We presume that a sentence imposed within the properly calculated Sentencing Guidelines range is reasonable. United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010). We have reviewed the record and conclude that the court properly calculated the advisory Guidelines range, treated the Guidelines as advisory rather than mandar tory, gave the parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, selected a sentence not based on clearly erroneous facts, and sufficiently explained the chosen sentence. Moreover, Martin’s sentence of 84 months is the statutory mandatory minimum sentence. We conclude that Martin’s sentence is reasonable. In accordance with Anders, we have reviewed the entire record for meritorious issues and have found none.* Accordingly, we affirm Martin’s conviction and sentence. This court requires that counsel inform Martin, in writing, of the right to petition the Supreme Court of the United States for further review. If Martin requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on Martin. We dispense with oral argument because the facts and 'legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED   We have considered the issue raised in Martin’s pro se brief and conclude that it lacks merit.